Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claims 1-20 are currently pending with claims 5-7, 14, 19 and 20 being withdrawn as directed to a non-elected species.  Accordingly, claims 1-4, 8-12 and 15-18 are under consideration.  
The rejection over Ziolkowski in view Mackenzie is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of the term “high" becomes unclear because a dielectric constant may appear great to one skilled in the art but look little to another. 
Incorporation in the claim of a dielectric constant of the first low dielectric constant in the range of from 1.5 to 3.5, a dielectric constant of the second low dielectric constant in the range of from 1.5 to 3.5, a dielectric constant of the first high dielectric constant in the range of from 2.5 to 8.75, and wherein the first high dielectric constant is greater than the first and second low dielectric constants would be deemed necessary to overcome an issue of indefiniteness. 
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a person having ordinary skill in the art (PHOSITA) could interpret that a syntactic foam or a plastic closed cell foam of the claimed radome structure could have a density of from 300 to 1000 kg/m3 and a 3 and a dielectric constant of greater than 2.0.  Such interpretation is beyond of the scope of the invention.  Instead, in view of Applicant’s disclosure, a syntactic foam or a plastic closed cell foam is made of a thermoset foam having a density of from 300 to 1000 kg/m3 and a dielectric constant of 1.05 to 3.0; or a thermoplastic foam having a density of less than 300 kg/m3 and a dielectric constant of not greater than 1.5.  Since the density and dielectric constant of the foam could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,420,523 to Ziolkowski et al. (Ziolkowski) in view of US 5,408,244 to Mackenzie (Mackenzie).
Ziolkowski discloses a multiband radome structure comprising a structural layer 40, an interior matching skin layer 50, an exterior matching skin layer 52, paint layers 44, 46 provided on the respective matching skin layers (figure 5).  Both 3 or 640 kg/m3, and a dielectric constant of 1.3 to 3.0 (column 4, lines 20-30).  Both matching skin layers comprise a syntactic foam having a plurality of air-filled microspheres incorporated therein (column 4, lines 30-35).  
The interior and exterior matching skin layers read on the claimed inner and outer tuning layers respectively.   The examiner equates the paint layer to the claimed protection layer. 
The structural layer comprises about 20 plies, each ply made of a pre-preg comprising E-glass fibers impregnated with a resin (column 3, lines 65-67; column 4, lines 40-50). 
Ziolkowski does not explicitly disclose the structural layer comprising a first fiber reinforced dielectric layer having a first low dielectric constant material, a second fiber reinforced dielectric layer having a first high dielectric constant material, and a third fiber reinforced dielectric layer having a second low dielectric constant material.  There is no teaching or suggestion that the foam layer has a thickness in a range of from 0.1 to 6.25 mm.  
Mackenzie, however, teaches a radome structure comprising a multilayer laminate construction comprising a core layer 52 of a relatively low dielectric constant bounded on either side by layers 54 and 56 of a relatively high dielectric constant wherein the layers 54 and 56 of a relatively high dielectric constant are themselves bounded by additional layers 58 and 60 of a relatively low dielectric constant (figure 7; and column 7, lines 1-10).  In particular, the multilayer laminate construction has a sequence of relative dielectric constants including low-high-low-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a multilayer laminate construction disclosed in Mackenzie for the structural layer disclosed in Ziolkowski motivated by the desire to a radome structure having excellent structural integrity while providing relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
Turning to the Ziolkowski patent, the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest (column 4, lines 35-40).  The combined teachings of Ziolkowski and Mackenzie result in a radome structure having a relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
The frequency of interest of 100 GHz would give a corresponding wavelength of 3 mm (wavelength =c/f wherein c is speed of light).  The foam layer has a thickness in the range from 0.75 to 2.25 mm because the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest.  The foam layer can be made with a thickness up to 2.25 mm over the entire frequency range from 0 to 100 GHz in view of the combined disclosures of Ziolkowski and Mackenzie. 
The substitution does not change a relationship of the dielectric constants of the structural layer and the foam layer in the B-sandwich of Ziolkowski.  In particular, the substitution keeps the dielectric constant of the foam layer remaining lower than the dielectric constant of the modified structural layer.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer having a thickness in the range instantly claimed motivated by the desire to provide a radome with increased thermal insulation while maintaining great transmission efficiency over the entire frequency range from 0 to 100 GHz. 
    This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
Response to Arguments
Applicant alleges that “[s]ubstitution of the D-sandwich structure disclosed in Mackenzie for the structural layers of radome of Ziolkowski would completely alter the described B-sandwich structure that is the focus of Ziolkowski, ultimately 
The examiner respectfully disagrees.
Ziolkowski’s B-sandwich comprises a structural layer having a high dielectric constant material and a foam material having a relatively low dielectric constant on each side of the structural layer (figure 5). The dielectric constant of the foam layer is from 1.3 to 3.0, preferably about 1.9 (column 2, lines 20-25). 
Mackenzie’s D-sandwich comprises a structural layer having alternating layers of high and low dielectric constant materials.  In particular, the dielectric constants of the high and low dielectric constant materials are from 4.0 to 5.0 and, from 2.0 to 2.5 respectively (column 8, lines 10-30).  
The combined disclosures of Ziolkowski and Mackenzie would result in a radome comprising a structural layer having a high dielectric constant material and a foam material having a relatively low dielectric constant on each side of the structural layer. The dielectric constant of the foam layer is from 1.3 to 3.0, preferably about 1.9.  The resulting structural layer comprises alternating layers of high and low dielectric constant materials.  In particular, the dielectric constants of the high and low dielectric constant materials are from 4.0 to 5.0 and from 2.0 to 2.5 respectively.  The substitution does not change a relationship of the dielectric constants of the structural layer and the foam layer in the B-sandwich of Ziolkowski.  In particular, the substitution keeps the dielectric constant of the foam layer remaining lower than the dielectric constant of the modified structural layer.  

The mere fact that Ziolkowski does not disclose the structural layer comprising alternating layers of high and low dielectric constant materials does not necessarily indicate that Ziolkowski teaches away from the use of the D-sandwich structure.  Indeed, nowhere did Ziolkowski criticize or discredit the D-sandwich imposing undesired constrains on the transmission efficiency or defeating the objectives of the reference. This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The substitution would provide a resulting radom structure having better transmission efficiency over the entire frequency range from 0 to 100 GHz.  The substitution does not result in a radome structure with undesirable properties.   As there is a guidance or an incentive to substitute the D-sandwich disclosed in Mackenzie for the structural layer of Ziolkowski, a prima facie case of obviousness is said to exist.  
Applicant further states that Ziolkowski does not disclose a thickness of the foam layer in the range from 0.1 to 6.25 mm.  
The examiner respectfully disagrees. 

The frequency of interest of 100 GHz would give a corresponding wavelength of 3 mm (wavelength =c/f wherein c is speed of light).  The foam layer has a thickness in the range from 0.75 to 2.25 mm because the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest.  The foam layer can be made with a thickness up to 2.25 mm over the entire frequency range from 0 to 100 GHz in view of the combined disclosures of Ziolkowski and Mackenzie. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a thickness is critical or provides unexpected results.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788